Supreme Court, Of the Term of September in the year of our Lord one thousand Eight hundred and twenty five.—
Territory of Michigan! County of Wayne j
ss.
The President, Directors and company of the Bank of Michigan, complain of James McCloskey, in custody &c. of a plea that he render unto the said President, Directors, and Company of the Bank of Michigan the Sum of twenty thousand dollars of lawful money of the United States which he owes to, and unjustly detains from them; For that Whereas, the said James McCloskey, heretofore, to wit, on the thirtieth day of December in the year of Our Lord One thousand Eight hundred and Eighteen, at Detroit, in the County of Wayne and within the Jurisdiction of this Court, by his certain writing obligatory, Sealed with his Seal, and now shewn to the said Court here, the date whereof is the day and year last aforesaid, aknowl-edged himself to be held and firmly bound unto the Said President Directors and Company of the Bank of Michigan in the said Sum of twenty thousand dollars, above demanded, to be paid to the said President, Directors and Company of the Bank of Michigan, when he the said James McCloskey, should be thereunto after-wards requested, yet the said James McCloskey although often requested so to do, hath not yet paid the said sum of twenty thousand dollars above demanded, or any part thereof to the said President Directors and Company of the Bank of Michigan but to pay the Same, or any part thereof to the said President, Directors and Company of the Bank of Michigan, he the said James McCloskey hath hitherto wholly refused, and Still doth refuse to the damage of the Said President, Directors and Company of the Bank of Michigan of twenty thousand dollars. And therefore they bring their suit.— &c—
A. G. Whitney
Atty for the Bank of Michigan.
Territory of Michigan! County of Wayne /
ss.
The President, Directors and Company of the Bank of Michigan put in their place A G Whitney their attorney against James McCloskey in a plea of Debt.